Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 29, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150677(56)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellant,                                                                                      Justices
                                                                    SC: 150677
  v                                                                 COA: 321045
                                                                    Ottawa CC: 13-037857-AR
  BRANDON MICHAEL HALL,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of the Rev. Edward Pinkney for leave to
  file an amicus curiae brief is DENIED. The motion to waive fees is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 29, 2016
                                                                               Clerk